Trademark Office, Keller made numerous attempts to contact Chandler.
                   Chandler failed to respond or to take any corrective action. Keller filed his
                   grievance against Chandler in August 2011. Chandler also failed to
                   respond to the State Bar's attempts at contact and communication for
                   purposes of its investigation. We have previously disciplined Chandler for
                   the same type of misconduct.     In re Discipline of Chandler, Docket No.
                   55625 (Order Imposing Public Reprimand, July 27, 2011); In re Discipline
                   of Chandler, Docket No. 58956 (Order of Suspension, December 7, 2012). 1
                               The hearing panel conducted a formal hearing on October 28,
                   2013. Chandler, although represented by counsel, declined to file an
                   answer to the complaint or to participate in the hearing.
                               The panel found that Chandler has had two prior disciplinary
                   sanctions, as noted above, and further that in December 2011 he was
                   excluded from practice before the U.S. Patent and Trademark Office for
                   the same and similar misconduct. The panel found that the allegations of
                   the State Bar's complaint were supported by the evidence and testimony,
                   and concluded that Chandler had committed the following violations of the
                   Rules of Professional Conduct: RPC 1.3 (diligence), RPC 1.4
                   (communication), RPC 1.15 (safekeeping of property), PRC 8.1 (bar
                   admission and disciplinary matters), and RPC 8.4 (misconduct).




                         'The December 7, 2012, order notes that Chandler was fee-
                   suspended at the time for failure to pay his bar dues, and that the one-
                   year suspension would not begin until he resolved his bar dues
                   suspension. It appears that Chandler has yet to resolve his fee suspension
                   and remains_ suspended under SCR 98(12), and his one-year suspension
                   imposed in Docket No. 58956 has not commenced.



SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1947A    aep
                             The panel also found the following aggravators: prior
                 disciplinary offenses, dishonest or selfish motive, a pattern of misconduct,
                 multiple offenses, bad faith obstruction of the disciplinary process, refusal
                 to acknowledge the wrongful nature of the conduct, vulnerability of the
                 victim, and substantial experience in the practice of law. The panel found
                 no mitigating factors.
                             The findings and recommendations of a disciplinary board
                 hearing panel, though persuasive, are not binding on this court.        In re
                 Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). Our automatic review
                 of a panel recommendation is conducted de novo, requiring the exercise of
                 independent judgment by this court.       Id.; SCR 105(3)(b). The panel's
                 findings must be supported by clear and convincing evidence. SCR
                 105(2)(e); In re Draleulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                 In determining the proper disciplinary sanction, this court considers four
                 factors: (1) the duty violated, (2) the lawyer's mental state, (3) the
                 potential or actual injury caused by the lawyer's misconduct, and (4) the
                 existence of aggravating or mitigating circumstances.      In re Lerner, 124
Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (citing American Bar
                 Association Standards for Imposing Lawyer Sanctions 3.0, Compendium of
                 Professional Responsibility Rules and Standards, 344 (1999)). The
                 primary objective of attorney discipline is not further punishment of the
                 attorney, but rather protection of the public and protection of the public's
                 confidence in the legal profession. State Bar of Nev. v. Claiborne, 104 Nev.
115, 129, 756 P.2d 464, 473 (1988).
                             We conclude that clear and convincing evidence in the record
                 before us demonstrates that Chandler committed the misconduct and
                 violations of the Rules of Professional Conduct as found by the hearing

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 19474    e
                panel, and that protection of the public and the public's confidence in the
                legal profession is necessary. The panel's recommendation is an
                appropriate sanction.
                              Accordingly, attorney Travis Chandler is hereby disbarred
                from the practice of law in Nevada. Chandler is also ordered to pay
                restitution to Russell Keller in the amount of $4,800 and the costs of the
                disciplinary proceedings within 90 days. The parties shall comply with
                the applicable provisions of SCR 115 and SCR 121.1.
                              It is so ORDERED


                                                                   C.J.
                                         Gibbons



                Pickering                                 Hardesty



                Parraguirre                               Douglas


                                                                                      J.
                                                          Saitta

                CC:   David A. Clark, Bar Counsel
                      Jeffrey A. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Janet Trost
                      Perry Thompson, Admissions Office, United States Supreme Court


                      Based on our decision in this matter, the matter pending against
                      2

                Chandler in Docket No. 62790 is closed.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A